        Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA


    CALLEN DEMPSTER et al.                                                         CIVIL ACTION


    VERSUS                                                                         NO. 20-95


    LAMORAK INSURANCE CO. et al.                                                   SECTION: “G”(1)

                                        ORDER AND REASONS

        In this litigation, Plaintiffs Tanna Faye Dempster, Steven Louis Dempster, Janet Dempster

Martinez, Marla Dempster Loupe, Callen Dempster, Jr., Annette Dempster Glad, and Barnett

Dempster’s (collectively, “Plaintiffs”) allege that Decedent Callen L. Dempster (“Decedent”) was

exposed to asbestos and asbestos-containing products that were designed, manufactured, sold,

and/or supplied by a number of Defendant companies while Decedent was employed by

Huntington Ingalls Incorporated (“Avondale”).1 Pending before the Court is Defendants

Huntington Ingalls Incorporated (“Avondale”), Albert L. Bossier Jr. (“Bossier”), and Lamorak

Insurance Company’s (“Lamorak”) (collectively, the “Avondale Interests”) “Motion in Limine

to Exclude Certain Anticipated Inflammatory Testimony of Dr. Stephen Terry Kraus.”2




        1
           See Rec. Doc. 1-2; Rec. Doc. 1-8. On August 6, 2020, Tanna Faye Dempster, Steven Louis Dempster,
Janet Dempster Martinez, Marla Dempster Loupe, Callen Louis Dempster, Jr., Annette Ruth Dempster Glad, and
Barnett Lynn Dempster were substituted as plaintiffs for Louise Ella Simon Dempster. Rec. Doc. 239. Plaintiffs
bring claims against Lamorak Insurance Company, Huntington Ingalls Inc., Albert Bossier, Jr., J. Melton Garrett,
Eagle, Inc., Bayer Cropscience, Inc., Foster-Wheeler LLC, General Electric Co., Hopeman Brothers, Inc., McCarty
Corporation, Taylor-Seidenbach, Inc., CBS Corporation, Uniroyal, Inc., International Paper Company, Houston
General Insurance Company, Berkshire Hathaway Specialty Insurance Company, Northwest Insurance Company,
United Stated Fidelity and Guaranty Company, Fist State Insurance Company, The American Insurance Company,
Louisiana Insurance Guaranty Association, and the Traveler’s Indemnity Company. Rec Doc. 1-8 at 2–3.

        2
            Rec. Doc. 70.


                                                       1
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 2 of 9




Numerous Defendants join the motion.3 Plaintiffs oppose the motion in limine.4 Considering the

motion, the memoranda in support and in opposition, the record, and the applicable law, the Court

grants the motion in part and denies the motion in part.

                                                 I. Background

       In this litigation, Plaintiffs allege that Decedent was employed by Avondale from 1962 to

1994.5 During that time, Plaintiffs aver that Decedent was exposed to asbestos and asbestos-

containing products in various locations and work sites, resulting in Decedent breathing in

asbestos fibers and later developing asbestos-related cancer.6 Plaintiffs assert strict liability and

negligence claims against various Defendants.7

       Decedent filed a “Petition for Damages” in the Civil District Court for the Parish of

Orleans, State of Louisiana, on March 14, 2018.8 Defendants Huntington Ingalls Incorporated,

Albert Bossier, Jr., J. Melton Garret, and Lamorak Insurance Company (the “Removing Parties”)

removed the case to the United States District Court for the Eastern District of Louisiana for the

first time on June 21, 2018.9 On January 7, 2019, this Court remanded the case to the Civil District

Court for the Parish of Orleans.10

       Decedent passed away on November 24, 2018, and a First Supplemental and Amending


       3
           Rec. Docs. 57, 83, 122.

       4
           Rec. Doc. 140.

       5
           Rec. Doc. 1-2 at 5.

       6
           Id.

       7
           Id. at 7–8.

       8
           Id. at 2–3

       9
           Case No. 18-6158, Rec. Doc. 1 at 2.

       10
            Case No. 18-6158, Rec. Doc. 89.


                                                       2
        Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 3 of 9




Petition for Damages was filed in state court substituting Decedent’s heirs as Plaintiffs on January

17, 2019.11 Trial was scheduled to begin before the state trial court on January 13, 2020.12

However, on January 9, 2020, Avondale removed the case to the United States District Court for

the Eastern District of Louisiana for a second time.13 On January 28, 2020, the Court denied the

motion to remand, finding that this case was properly removed to this Court under the federal

officer removal statute.14

        On February 26, 2020, the Avondale Interests filed the instant motion in limine.15

Numerous Defendants join the motion.16 On March 17, 2020, Plaintiffs filed an opposition to the

instant motion.17 On May 5, 2020, the Court continued the May 18, 2020 trial date due to COVID-

19.18

                                       II. Parties’ Arguments

A.      The Avondale Interests’ Arguments in Support of the Motion

        In the motion, the Avondale Interests request that the Court preclude Plaintiffs’ expert

witness, Dr. Stephen Kraus (“Dr. Kraus”), from presenting certain inflammatory testimony to the

jury.19 That inflammatory testimony allegedly involves the following topics: (1) comparing a


        11
             Rec. Doc. 1-8.

        12
             Rec. Doc. 1-12.

        13
             Rec. Doc. 1.

        14
             Rec. Doc. 17.

        15
             Rec. Doc. 70.

        16
             Rec. Docs. 57, 83, 122.

        17
             Rec. Doc. 140.

        18
             Rec. Doc. 225.

        19
             Rec. Doc. 70-1 at 1.


                                                 3
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 4 of 9




mesothelioma patient’s pain and suffering to Jesus Christ’s crucifixion and (2) opining as to a

defendant corporation’s motivation to refrain from sinning.20

       First, the Avondale Interests represent that Dr. Kraus previously analogized a

mesothelioma patient’s pain and suffering to Jesus Christ’s pain and suffering on the cross in an

unrelated asbestos case in 2004.21 Specifically, Dr. Kraus stated:

       It’s a hideous death. I had a patient once who had mentioned to me who was
       extraordinarily religious, very wise guy, he really knew how Christ had suffered
       because he was going through it except Christ’s life was five or four days on the
       cross and his was for months.22

In the present case, the Avondale Interests argue that comparing Decedent’s “pain and suffering

to that of Jesus Christ” will “unnecessarily raise deeply rooted emotional and religious imagery

in the jurors’ minds.”23 The Avondale Interests maintain that Dr. Kraus’s religious statements are

“irrelevant and unduly prejudicial to the defendants.”24 The Avondale Interests request exclusion

pursuant to Federal Rule of Evidence 403.25

       Second, the Avondale Interests represent that Dr. Kraus made inflammatory statements

regarding a defendant corporation’s motivations in an unrelated asbestos case in 2004.26 For

instance, Dr. Kraus testified that some corporations refrain from sinning, while other corporations




       20
            Id. at 2.

       21
            Id.

       22
            Id. (internal citation omitted).

       23
            Id. at 3.

       24
            Id.

       25
            See id.

       26
            Id. at 2.


                                                4
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 5 of 9




do not sin because they fear “hell” and “punishment.”27 The Avondale Interests contend that Dr.

Kraus’s statements regarding “corporate sinning” are highly inflammatory and unduly

prejudicial.28 The Avondale Interests assert that any such testimony should be excluded under

Federal Rule of Evidence 403.29

B.     Plaintiffs’ Arguments in Opposition to the Motion

       Plaintiffs make two principal arguments in opposition to the instant motion.30 First,

Plaintiffs argue that Dr. Kraus has not made any inflammatory statements in the present case.31

Plaintiffs contend that Dr. Kraus made the statements at issue—regarding Jesus Christ and

corporate sinning—more than a decade ago.32 Plaintiffs maintain that undersigned counsel

“would never ask a witness in a jury trial to comment on religion or corporate sinning.”33

       Second, Plaintiffs argue that Dr. Kraus may analogize the Decedent’s death by

mesothelioma to a person’s death by crucifixion.34 Plaintiffs point to Dr. Kraus’s prior

testimony—comparing a death by mesothelioma to a death by crucifixion—in an unrelated

asbestos case in 2001:

       You have to understand that when you have disease like this both above and below
       the diaphragm, which he did, and you have this ascites, the death that one
       experiences is very similar to a crucifixion death. In crucifixion, an individual dies

       27
            Id.

       28
            Id.

       29
          Id. at 2–3. The Avondale Interests also state that Dr. Kraus’s “opinions about the motivations of
       corporations are certainly outside his expertise of radiation oncology and are inadmissible.” Id. at 2.

       30
            Rec. Doc. 140.

       31
            Id. at 2.

       32
            Id.

       33
            Id.

       34
            Id. at 4.


                                                     5
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 6 of 9




       because they can’t use their intercostal muscles anymore and they can’t breathe.
       So the only breathing they’re doing is abdomen breathing and diaphragmatic
       breathing, and that’s why it’s so excruciating, because it’s such a very slow,
       painful death.35

Plaintiffs argue that the quoted testimony above accurately compares “the long, slow[,] and

suffocating death caused by crucifixion to the long, slow[,] and suffocating death caused by

[mesothelioma].”36 Plaintiffs contend that Dr. Kraus’s medical analogy “accurately portrays to

the jury the pain and suffering experienced by a person dying from [mesothelioma].”37 Plaintiffs

maintain that such evidence is not unfairly prejudicial.38 Accordingly, Plaintiffs conclude that Dr.

Kraus’s medical analogy is both relevant and admissible under Rule 403.39

                                                III. Legal Standard

       Federal Rule of Evidence 401 provides that evidence is relevant if: “(a) it has any tendency

to make a fact more or less probable than it would be without the evidence; and (b) the fact is of

consequence in determining the action.” Relevant evidence is deemed admissible unless the

United States Constitution, a federal statute, or the Federal Rules of Evidence mandate

exclusion.40

      Pursuant to Federal Rule of Evidence 403, “the court may exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the following: unfair

prejudice, confusing the issues, misleading the jury, undue delay, wasting time, or needlessly


       35
            Id. at 4–5 (internal citation omitted).

       36
            Id. at 5.

       37
            Id. at 4.

       38
            Id.

       39
            Id.

       40
            Fed. R. Evid. 402.


                                                        6
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 7 of 9




presenting cumulative evidence.” “The exclusion of evidence under Rule 403 should occur only

sparingly[.]”41

                                                  IV. Analysis

       The Avondale Interests request that the Court preclude Dr. Kraus from providing

inflammatory testimony pursuant to Federal Rule of Evidence 403.42 First, the Avondale Interests

request that the Court preclude Dr. Kraus from comparing Decedent’s death by mesothelioma to

Jesus Christ’s crucifixion.43 The Avondale Interests contend that mentioning Jesus Christ’s

crucifixion will “unnecessarily raise deeply rooted emotional and religious imagery in the jurors’

minds.”44 Plaintiffs do not dispute that conclusion.45

       Comparing Decedent’s death to Jesus Christ’s crucifixion would severely inflame the

jury. The probative value of such testimony is substantially outweighed by a danger of unfair

prejudice. Accordingly, the Court excludes any testimony comparing Decedent’s death to Jesus

Christ’s crucifixion.

       Nevertheless, Dr. Kraus may present testimony comparing Decedent’s death to death by

crucifixion. For example, Dr. Kraus provided the following testimony in 2001 when he was

deposed in an unrelated case:

       You have to understand that when you have disease like this both above and below
       the diaphragm, which he did, and you have this ascites, the death that one
       experiences is very similar to a crucifixion death. In crucifixion, an individual dies
       because they can’t use their intercostal muscles anymore and they can’t breathe.
       So the only breathing they’re doing is abdomen breathing and diaphragmatic

       41
            United States v. Pace, 10 F.3d 1106, 1115 (5th Cir. 1993), cert. denied, 511 U.S. 1149 (1994).

       42
            Rec. Doc. 70-1.

       43
            Id. at 2.

       44
            Id. at 3.

       45
            Rec. Doc. 140.


                                                         7
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 8 of 9




       breathing, and that’s why it’s so excruciating, because it’s such a very slow,
       painful death.46

The quoted testimony above, or any similar variation, is permissible. Such testimony is relevant

under Rule 401 because it portrays Decedent’s pain and suffering to the jury in an understandable

manner. Furthermore, the probative value of such testimony is not substantially outweighed by

unfair prejudice.

       Second, the Avondale Interests request that the Court preclude Dr. Kraus from

commenting “on why people or corporations may engage in behavior that [Dr. Kraus] considers

sinful.”47 For instance, Dr. Kraus previously testified that some corporations refrain from sinning,

while other corporations do not sin because they fear “hell” and “punishment.”48 The Avondale

Interests contend that statements involving “corporate sinning” are highly inflammatory, unduly

prejudicial, and violate Federal Rule of Evidence 403.49 Plaintiffs do not dispute that conclusion.50

       Testimony regarding a corporation’s motivations to refrain from sinning is of very little

probative value. The limited probative value of such testimony is substantially outweighed by a

danger of unfair prejudice. Therefore, the Court excludes any testimony concerning a

corporation’s motivations to refrain from sinning.

       Accordingly,




       46
            Rec. Doc. 140-2 at 3.

       47
            Rec. Doc. 140 at 3.

       48
            Rec. Doc. 70-2 at 2.

       49
            Id.

       50
            Rec. Doc. 140.


                                                 8
       Case 2:20-cv-00095-NJB-JVM Document 267 Filed 09/21/20 Page 9 of 9




       IT IS HEREBY ORDERED that the Avondale Interests’ “Motion in Limine to Exclude

Certain Anticipated Inflammatory Testimony of Dr. Stephen Terry Kraus”51 is GRANTED IN

PART and DENIED IN PART. The motion is GRANTED to the extent it requests that Dr.

Kraus be precluded from mentioning Jesus Christ, a corporation’s motivations to refrain from

sinning, or any similar religious reference. The motion in DENIED in all other respects.

       NEW ORLEANS, LOUISIANA, this 21st
                                    _____ day of September, 2020.



                                                    _________________________________
                                                    NANNETTE JOLIVETTE BROWN
                                                    CHIEF JUDGE
                                                    UNITED STATES DISTRICT COURT




       51
            Rec. Doc. 70.


                                               9
